Citation Nr: 0740624	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
the veteran's claim of service connection for tinnitus.

The veteran and his wife testified before the undersigned at 
a September 2006 Travel Board hearing.  A transcript has been 
associated with the file.

The Board remanded this case in January 2007 for additional 
notice and development.  It now returns for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that the veteran's appeal must again be 
remanded.

The veteran has presented arguments both for direct service 
connection for tinnitus and for service connection for 
tinnitus as secondary to, or aggravated by, his service-
connected diabetes mellitus.  

In its previous January 2007 decision, the Board found that 
the veteran was provided no notice of the laws and 
regulations pertaining to secondary service connection 
(including aggravation), and remanded the appeal, in part, to 
provide the veteran with such notice.  Pursuant to the 
Board's remand, the RO did indeed provide the veteran with 
the pertinent laws and regulations concerning secondary 
service connection and aggravation in a July 2007 
supplemental statement of the case, it did not, however, 
issue the veteran a notice compliant Veterans Claims 
Assistance Act (VCAA) letter.  On remand, corrective action 
should be taken to include providing the veteran with a 
letter which contains proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) which informs him of the 
requirements for establishing secondary service connection 
according to 38 C.F.R. § 3.310.  The veteran must be given 
proper notice and afforded a reasonable opportunity to 
respond and submit additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notification 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to his 
claim.  This letter must include all 
pertinent notice regarding the veteran's 
claim of service connection for tinnitus 
as secondary to, or aggravated by, his 
service-connected diabetes mellitus.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO should then readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran should 
be furnished another supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

